Title: To John Adams from Thomas Jefferson, 18 December 1825
From: Jefferson, Thomas
To: Adams, John


				
					Dear Sir
					Monticello Dec. 18. 25.
				
				Your letters are always welcome, the last more than all others, it’s subject being one of the dearest to my heart. to my granddaughter your commendations cannot fail to be an object of high ambition, as a certain passport to the good opinion of the world. if she does not cultivate them with assiduity and affection, she will illy fulfill my parting injunctions. I trust she will merit a continuance of your favor, and find in her new situation the general esteem she so happily possessed in the society she left. you tell me she repeated to you an expression of mine that I should be willing to go again over the past scenes of past life. I should not be unwilling, without however wishing it. and why not? I have enjoyed a greater share of health than falls to the lot of most men; my spirits have never failed me except under those paroxysms of grief which you, as well as myself, have experienced in every form: and with good health and good spirits the pleasures surely outweigh the pains of life. why not then taste them again, fat and lean together. were I indeed permitted to cut off from the train the last 7. years, the balance would be much in favor of treading the ground over again. being at that period in the neighborhood of our Warm springs, and well in health, I wished to be better, and tried them. they destroyed, in a great degree, my internal organism, and I have never since had a moment of perfect health. I have now been 8 months confined almost constantly to the house, with now and then intervals of a few days on which I could get on horseback.I presume you have recieved a copy of the life of Richd. H Lee, from his grandson of the same name, author of the work. you and I know that he had merited much during the revolution. eloquent, bold and ever watchful at his post, of which his biographer omits no proof. I am not certain whether the  friends of George Mason, of Patrick Henry, yourself, and even of Genl. Washington may not reclaim some feathers of the plumage given him, noble as was his proper and original coat. but on this subject I will not anticipate your own judgment.I learn with sincere pleasure that you have experienced lately a great renovation of your health. that it may continue to the ultimate period of your wishes is the sincere prayer of usque ad aras amicissimi tui
				
					Th: Jefferson
				
				